Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the amended claims dated 7/27/2020. The claim numbering format has been revised, claims 17, 19 have been amended. Claims 1-21 are pending and are examined based on the merits herein. 
Application Priority
This application filed 07/27/2020 is a national stage entry of PCT/KR2019/ 001456 , International Filing Date: 02/01/2019, claims foreign priority to 10-2018-0013113, filed 02/01/2018, claims foreign priority to 10-2019-0002739, filed 01/09/2019, claims foreign priority to 10-2018-0066282, filed 06/08/2018, claims foreign priority to 10-2018-0119830, filed 10/08/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Halphen et al. (WO 2012/123720, publication date: 20 September 2012, hereinafter Halphen ‘720). 
Halphen ‘720 teachings relate to colonoscopy preparation and provides a colon cleansing solution comprising a 300 to 2000 mmol per litre of ascorbic acid, one or more salts of ascorbic acid and 10-200 g per litre of polyethylene glycol (Abstract). Colon cleansing compositions are also known as bowel cleansers (p 1, lines 2-3). The examples teach bowel cleansing compositions (p 49). Colon or bowel cleansing is important before numerous surgical or diagnostic procedures including colonoscopy, barium enema examination, sigmoidoscopy and colon surgery (p 1, para 2, lines 5-6). 
Halpern ‘720 is explicit in teaching a bowel cleansing solution that comprises 50-450 g/L of an ascorbate component (ascorbic acid and one or more salts of ascorbic acid), (p 3, last para);  ascorbic acid to ascorbate, e.g. sodium ascorbate can be in a weight ratio of 10:1 to 1:10 (p 4, lines 6-7). Further taught is the cleansing solution comprises polyethylene glycol, e.g. PEG 3350, and comprises 10-200 g/L of PEG. Further, the cleansing solution comprises one or more electrolytes, e.g. sodium chloride (1-10 g/L), potassium chloride (1-10 g/L) (p 4, last para, p 5, para 1), one or more alkyl sulfates, e.g. sodium sulphate (2-20 g/L) (p 5, para 3-4), which may be anhydrous form (p 11, line . 
From the teachings of Halphen ‘720, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to arrive at the claimed composition because the reference teaches bowel cleansing composition comprising ascorbate ingredients in the amount of 50 g/L, PEG in an amount of 10-
A person of ordinary skill in the art would have been motivated to arrive at the bowel cleansing composition comprising the components as claimed is to use the composition to cleanse the colon prior to surgical or diagnostic procedures. Claims 1-3, 7, 8 are addressed by Halphen ‘720 teachings.  
As to claim 4, Halphen ‘720 teach 50 g of ascorbate component that comprises ascorbic acid and ascorbate (e.g. sodium salt), the ratio between 10:1 to 1:10, it is within the skill of an artisan to arrive at the claimed amount of 35 g to 11 g, ratio of 3.1:1. As to claim 5, from Halphen ‘720 teach 140 g of PEG and 20 g of sodium which is in the ratio of 7:1. As to claim 6, Halphen ‘720 teaches anhydrous sodium sulfate compound and the amount. 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halphen et al. (US 2014/0010895, hereinafter Halphen ‘895). 
Halphen ‘895 teaches a composition comprising  first component of 52.5-187.5 g PEG of average molecular weight of 2500-4500 Da, 1.5-15 g of one or more of alkali metal sulphates, optionally one or more of electrolytes, for e.g. sodium chloride, 0.375-3.75 g, potassium chloride, 0.75-7.5 g, the second component comprises 150-1000 mmol of ascorbate anion, optionally 5-100 g of polyethylene glycol [0241-254]. The ascorbate component comprises sodium ascorbate and ascorbic acid,  for example, they may be present in a weight ratio of sodium ascorbate: ascorbic acid from 1:10 to 10:1, for example 2:8 to 8:2, for example 3:7 to 7:3, for example 1.4:1 to 1.8:1 [0022]. 
The reference also teaches the following:

    PNG
    media_image1.png
    277
    497
    media_image1.png
    Greyscale

From the teachings of Halphen ‘895, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to arrive at the claimed composition of claim 1 because the reference teaches bowel cleansing composition comprising 10-150 g of ascorbate ingredients, PEG in an amount of 80-250 g, and the weight ratio of ascorbic acid to sodium ascorbate 10:1 to 1:10 and 5:1 or 3.5:1 which fall within the ranges claimed. 
A person of ordinary skill in the art would have been motivated to arrive at the bowel cleansing composition comprising the components as in claim 1 is to use the 
As to claim 4, Halphen ‘895 teach 50 g of ascorbate component that comprises ascorbic acid and ascorbate (e.g. sodium salt), the ratio between 10:1 to 1:10, it is within the skill of an artisan to arrive at the claimed amount of 35 g to 11 g, ratio of 3.1:1. As to claim 5, from Halphen ‘895 teach 140 g of PEG and 20 g of sodium sulfate which is in the ratio of 7:1. As to claim 6, Halphen ‘895 teaches anhydrous sodium sulfate compound and the amount. 
As to claims 9-12, Halphen ‘985 teaches bowel cleansing composition comprising admixture of 120 g of PEG (40 mmol of 3000 Da), 45 g of ascorbate component (250 mM; ascorbic acid: ascorbate, in a molar ratio of 4:1, for e.g. 35 g of ascorbic acid to 10 g of sodium ascorbate corresponds to 200 mM to 50 mM of ascorbic acid and ascorbate respectively) is formulated. The molar ratio of PEG: ascorbate is 1:6.25. As to claims 13-14, the molar ratio of PEG: sulfate is 1:2, if 40 mM of PEG and about 110 mM or sodium sulfate (15 g) is in the cleansing composition of Halphen ‘985. As to claims 15, 17, 19 the reference teaches 0.375-3.75 g of sodium chloride can be added, which is 6.4 mM to 64 mM and falls within the range of 35-60 nM claimed and thus will have the concentration of sodium ions and chloride ions as claimed. As to claims 16, 18 the reference teaches 0.75-7.5g of KCl can be added, which is 10-100 mM and falls within the claimed range of 7-27 mM and thus will have the concentration of potassium ions as claimed. As to claim 20, Halphen ‘895 teaches the bowel cleansing solution is hyperosmotic and hyperosmotic include hypertonic solution (solution having . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation of ‘wherein the concentration of sodium ions is 200-500 mEq/L’. Claim 17 depends on claim 9. Claim 9 do not have any limitations relating to sodium ions. There is insufficient antecedent basis for this limitation in the claim.
Note: For the sake of compact prosecution, claim 17 is examined based on the interpretation that it depends on claim 15.

Note: The prior art of made of record and not relied upon but pertinent to Applicants’ disclosure: US 2017/0173156 teaches colon cleansing solution comprising 300-800 mmol/L of ascorbate anion and 10-200 g/L of PEG. 


					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627